By the Court, Shaeter, J.:
Ejectment to recover the possession of one undivided sixth part of certain mining property situated in the County of Yuba. The plaintiff claims to be the owner of the fractional interest named, and though it is not alleged in so many words that the'remaining five sixths belong to the defendant, yet it was the obvious intention of the pleader to present the parties as standing to each other in the relation of tenants in common. Eor it is charged that the plaintiff, on a certain day, “ demanded of the defendant the possession of his said interest;” and demanded, also, a participation in the profits and proceeds of the working of said ground, to wit; the one sixth part thereof;” and that the defendant refused to comply with the demand.” It certainly is not usual for a plaintiff in ejectment against a stranger to the title, to make a demand "of possession as a prerequisite to the action; nor to content himself with claiming a “ participation ” in proceeds and profits.
The. title of the plaintiff, the demand and refusal, or, more generally stated, the ouster alleged, were all denied by the answer.
It appears that the plaintiff introduced evidence tending to prove his title, merely, and rested. The defendant thereupon introduced evidence tending to prove that he was the *292owner of the mine in severalty, and rested. The Court directed the jury to return a verdict for the defendant.
The questions raised in argument are upon the validity of the foregoing instruction, and the correctness of certain rulings of the Court excluding evidence offered by the plaintiff tending to disprove the defendant’s title.
As to the instruction, it was manifestly correct, for the plaintiff had not made out a prima facie case under the issue joined wlien he rested. As the plaintiff was not entitled to a verdict on the proofs submitted by him, the exclusion of the evidence rejected by the Court could not have injuriously affected any substantial right of the appellant. The evidence so excluded had no tendency to prove the averment of ouster. For this reason we do not consider the questions discussed by the learned counsel for the appellants as fairly arising on the record. (Enright v. San Francisco and San Jose Railroad Company, ante 230.)
Judgment affirmed.
Neither Mr. Justice Sawyer nor Mr. Justice Rhodes expressed any opinion.